ON MOTION FOR REHEARING.
Jenkins, P. J.
Every contention made by the plaintiff in error in his motion for rehearing was fully considered by the court in rendering its original decision. It was held in the 3rd paragraph of the decision that, since the record failed to indicate whether or not the will of the deceased stockholder, against whose estate the execution was issued, had been probated in common form before the issue of the execution and the filing of an affidavit of illegality by the person named as executor in the will,—the plaintiff in error, —and since his affidavit recited that he had been so named as executor, and the sheriffs entry of levy recited that the land levied *578upon had been pointed out by the “executor,” the trial judge property sustained the demurrer to the ground in the affidavit of illegality that, until the qualification of the executor, the execution was illegal, and property held that the executor named in the will would be presumed to have been acting within his powers under the will in protecting and preserving the estate before his qualification, and that after the plaintiff in error had qualified he also confirmed or ratified his prior act in filing the original affidavit of illegality by filing an amendment thereto "as executor ” expressly “amending his original illegality.” Plaintiff in error, the executor, questions the conclusion of the court as to what the record indicates or fails to indicate. ■ He contends that the will “was not issued for probate before the issuance of the execution and before the filing of the original affidavit of illegality thereto by the person who later qualified as executor;” that the letters testamentary, issued to the executor on January 2, 1928, when the will was probated in solemn form, specifically set out that “the last will and testament . . was exhibited in open court and proved on the 2d day of January, 1928;” and that the untraversed affidavits of the executor specifically set out that at the time the execution issued, the “estate had no representative,” and “there was no one qualified to represent such estate until the 2d day of January, 1928,” the execution having issued on June 15, 1927. It is only necessary, in considering these contentions, to determine whether the court in its original decision misconstrued the record and its legal effect.
The letters testamentary, issued on January 2, 1928, recite that on that date “the last will and testament . . was exhibited in open court, and in solemn form of law proved and admitted to probate,” and that, the person named in the will as executor having taken oath, etc., he was authorized so to act. This order, however, in no way states or indicates that there had been no previous probate of the will in common form, or that the exhibition of the will in open court on January 2, 1928, was the first exhibition. Under the Civil Code, § 3855, a will is proved in common form by a single witness and admitted to record after it is exhibited or presented to the judge. Under § 3856, the will is proved in solemn form by all the witnesses and ordered to record after due notice of the proceeding to all heirs. The presentation or exhibition of the will to *579the ordinary is necessary, both in proving the will in common form and in proving it in solemn form. Brown v. Anderson, 13 Ga. 171, 176. The recital, therefore, in the letters testamentary, issued upon the probate of the will in solemn form on January 2, 1928, that it was then “exhibited in open court,” does not show or indicate that the will had not been previously exhibited and probated in common form.
With regard to the recitals in the affidavits of illegality filed by the plaintiff in error, the original affidavit filed in October, 1927, states that he “is an heir at law, and interested in the administration of her estate, having leen named as executor of the last will and testament” of the, deceased. It nowhere appears in this affidavit that the affiant, as the person “named as executor,” had not previously presented the will to the ordinary for probate in common form, under his legal duty to do so as soon as practicable after the death of the testatrix on December 5, 1925. Civil Code, §§ 3868, 3862; Young v. Freeman, 153 Ga. 827, 831 (113 S. E. 204).
In September, 1933, six years after the filing of the original affidavit of illegality, the plaintiff in error filed another affidavit of illegality, stating that the deceased had died at the time above stated, and that when the execution was issued on June 15, 1927, there was “no one qualified as a representative of her estate until the 2d day of January, 1928;” that when the first affidavit was filed, “he had not qualified as executor of the estate, . . but as an heir at law to said estate he had the right to resist the illegal levy made;” and that on the date of the levy, October 6, 1927, “he was not the executor of the estate,” and that “said property was not in his possession.” In his amended affidavit of illegality, filed as “executor of the estate” on September 15, 1933, he states that when the execution issued on June 15, 1927, “and for several months thereafter, this deponent was not the executor of the estate; that he, though being mimed in the will of Mrs. R. E. Carmichael as executor, . . did not qualify as such until the 2d of Januarj»', 1928, at which time this deponent qualified as such executor of the estate,” and that the execution should be dismissed because “there was no legally qualified person against whom such execution could legally issue on the date it was so issued, as no legal execution could have issued against an estate until there was *580some one qualified to represent such estate, and that Mrs. E. E. Carmichael died on the 5th of December, 1925, and her estate had no representative when judgment was issued against her estate.” The effect of these affidavits, beyond the mere conclusions of law, after expressly stating that the affiant was the person named as executor in the will, was merely to raise the defense that there was no “qualified” executor or representative. Qualification as executor and probate of the will in solemn form not being essential to the right of the executor named in the will, after probate in common form, to appear as a party in a proceeding affecting the preservation of the estate, and to file an affidavit of illegality to an execution involving the sale of its lands, the affidavits of the plaintiff in error did not negative this right and power.
The contention in the motion for rehearing that this court failed to consider and properly construe the record is, therefore, without merit, and the motion shows no good reason for a modification of the original decision.

Rehearing denied.


Bulton, J., concurs. Stephens, J., disqualified.